internal_revenue_service department of the treasury washington dc person to contact telephone number opieerisoly to5 date jul index nos legend taxpayer a taxpayer b state c ira date date date date company g trust xx dear mrs this is in response to the letter submitted by your authorized representative on your behalf in which you request several private letter rulings under sec_408 following facts and representations support your ruling_request of the internal_revenue_code the taxpayer a whose date of birth was date died on date not having attained age survived by his wife taxpayer b a as the sole executrix of his estate taxpayer a was who was named by taxpayer a at the time of his death taxpayer a was the owner of an individual_retirement_arrangement ira maintained in his name with company g estate as the beneficiary of his ira on date taxpayer a named his on date taxpayer a executed his last will and taxpayer b was named the sole executrix of testament taxpayer a’s estate article third of taxpayer a’s will created trust xx article fourth of taxpayer a’s will provides that the rest residue and remainder of taxpayer a’s property and estate real and personal is payable to taxpayer b in part with ira she will satisfy the residuary bequest under taxpayer as executrix of taxpayer a’s estate taxpayer b intends to satisfy the bequest to trust x with assets other than ira a’s will estate taxpayer b will pay ira of said residuary bequest in a single sum the ira distribution taxpayer b will roll over said distribution into an ira set up and maintained in her name said rollover will take place no later than the 60th day after the date on which the ira distribution is received by taxpayer b to herself as beneficiary upon receipt of as executrix of taxpayer a's based on the above facts and representations you through your authorized representative request the following letter rulings that the rollover of the distribution from ira into an ira set up and maintained in the name of taxpayer b satisfies code sec_408 d that ira is not an inherited ira as that term is defined in code sec_408 d c i and to the extent that the ira distribution is rolled over to an ira set up and maintained in the name of taxpayer b within the time frame specified in code sec_408 d taxpayer b's gross_income either for the year in which distributed from ira or for the year in which the ira distribution is received by taxpayer b the rolled over amounts will not be includable in with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an of individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be manner provided under sec_72 in the code sec_408 provides that sec_408 d does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 d a and d b code sec_408 a i provides that section does not apply to any amount_paid or distributed an ira to the individual for whose benefit the d out of account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 c i provides in pertinent that in the case of an inherited ira section shall not apply to any amount received by an part d individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as any other amount is an ira for purposes of determining whether a rollover_contribution code sec_408 c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira a surviving_spouse who acquires ira proceeds thus pursuant to code sec_408 d sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary’s interest a surviving in an ira as the beneficiary’s own account spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 a b pertinent part been made by a surviving_spouse if either of occurs any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 a into an eos any required amounts in the account including for the benefit of sucn surviving_spouse that an election will be considered to have q a a-4 further provides in the following those db ee have ira if fry pr el ay ce priate fame meres or any additional_amounts are contributed to the account to the account or annuity to which the surviving_spouse b applicable to the decedent under sec_401 or has rolled such amounts over which are subject or deemed to be subject_to the the distribution_requirements of sec_401 a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained as described in above q a a-6 of sec_1_408-8 of the proposed_regulations provides that if over a distribution from a qualified_plan spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 a surviving_spouse of an employee roils such surviving q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own which a surviving_spouse makes said election a-4 does not provide the exclusive methods by which a surviving_spouse so elects q a a-4 lists actions by however q a generally if the proceeds of a decedent’s ira are payable to an estate are distributed to the executrix of the estate and then are distributed by the executrix to the decedent's surviving_spouse beneficiary of the residuary bequest under the decedent's will shall be treated as having received the ira proceeds from the estate and not from the decedent surviving_spouse shall generally not be eligible to roll over said distributed ira proceeds into her own ira said surviving_spouse accordingly such however in a case where a surviving_spouse is the sole executrix of the decedent’s estate with the authority to allocate estate property between and among bequests under a decedent’s will allocates a decedents ira to the residuary bequest under his will said residuary bequest the surviving_spouse will be treated as having received the ira proceeds from the decedent and not from his estate and the surviving_spouse is the sole beneficiary of the surviving_spouse as executrix thus under the facts stated above taxpayer b is to be and accordingly is treated as having received the ira proceeds from taxpayer a beneficiary of and d for purposes of code sec_408 d to be treated as the payee and ira therefore with respect to your ruling requests we conclude as follows that the rollover of the distribution from ira into an ira set up and maintained in the name of taxpayer b satisfies code sec_408 that ira is not an inherited ira as that term is defined in code sec_408 cc i and to the extent that the ira distribution is rolled over to an ira set up and maintained in the name of taxpayer b within the time frame specified in code sec_408 taxpayer b’s gross_income either for the year in which distributed from ira distribution is received by taxpayer b said rolled over amounts will not be included in or for the year in which the ira this ruling letter assumes that ira either is or was qualified under code sec_408 thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 assumes that taxpayer b’s rollover of the ira distribution will be made within the time frame referenced in code sec_408 a i at all times relevant thereto at all times relevant finally it this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that pursuant to a power_of_attorney on file in this office copies of this letter_ruling are being sent to your authorized representative s sincerely yours prowse vi flow frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling barmy é s
